Citation Nr: 0943332	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected bronchitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

In December 2008, the Board remanded the present matter in 
light of an outstanding hearing request.  The Veteran 
presented testimony before the Board in April 2009.  The 
transcript has been associated with the claims folder. 

Following the Board hearing, the Veteran submitted additional 
medical evidence.  The Veteran waived initial RO 
adjudication.  As such, Remand for preparation of a 
supplemental statement of the case is not necessary and the 
newly submitted evidence has been considered in disposition 
of the claim.  38 C.F.R. § 20.1304(c).

The record shows that the Veteran signed a Power of Attorney 
(POA) in July 2008 appointing The American Legion as his 
service representative.  In May 2009, VA received 
correspondence from an attorney indicating that the Veteran 
was a client.  In light of this conflict, the Board sent the 
Veteran a letter in June 2009, requesting that he clarify his 
choice of representative.  The Veteran responded in July 
2009, indicating that he wished to represent himself.  The 
Board will proceed accordingly.  


FINDINGS OF FACT

1. The Veteran has been apprised of what evidence would 
substantiate his claim and the allocation of responsibility 
for obtaining such evidence; and all relevant medical and lay 
evidence obtainable and necessary to render a decision in 
this matter has been received.

2.  The service connected bronchitis has not been shown to be 
productive of symptomatology consistent with pulmonary 
function test (PFT) results of: forced expiratory volume in 
one second (FEV-1) of 40- to 55-percent of predicted value; 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 40 to 55 percent; diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO (SB)) of 40- to 55-percent of predicted value; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.97, Diagnostic Code 6600 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim in correspondence sent to the Veteran in 
February 2006 and July 2006.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records, post-service private and 
VA medical treatment records, lay statements, records from 
the Social Security Administration (SSA), reports of VA 
examination, and transcripts from the September 2006 RO and 
April 2009 Board hearings.  The Veteran has not identified 
any other evidence that has not been obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran an appropriate VA examination in November 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected bronchitis since he was last examined.  38 C.F.R. 
§ 3.327(a).  The Veteran has not asserted that the symptoms 
of his service-connected bronchitis have increased in 
severity since that evaluation.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.  As will be discussed below, 
the VA examination report addressing the rating criteria, 
taken together with VA and private medical treatment records 
dated into 2009, are adequate upon which to base a decision.  
Thus, the Board finds that remand for a new VA examination is 
not required.  See 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  
 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Historically, service connection for chronic bronchitis was 
awarded in a May 1973 rating decision.  The RO assigned a 10 
percent rating effective February 1973.  In June 1997, the 
disability evaluation was increased to 30 percent disabling 
effective March 1997.  The 30 percent rating has remained in 
effect since that time.  

The Veteran filed a request for an increased rating in 
January 2006.  The RO continued the 30 percent rating in a 
June 2006 rating decision.  The Veteran disagreed and 
initiated the instant appeal.

The Veteran contends that he is entitled to an evaluation in 
excess of 30 percent for the service-connected bronchitis due 
to symptoms to include, but not limited to, violent coughing 
spells and shortness of breath.  See BVA Transcript at 3-4.

The Veteran's service-connected bronchitis is evaluated under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6600.  
Under this Diagnostic Code, a 30 percent evaluation is 
assigned for bronchitis productive of FEV-1 of 56- to 70-
percent of predicted value; FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) of 56- to 65-percent of predicted value.  38 C.F.R. 
§ 4.97.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55-
percent of predicted value; FEV-1/FVC of 40 to 55 percent; 
DLCO (SB) of 40- to 55-percent of predicted value; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.

A 100 percent evaluation is warranted in cases of FEV-1 less 
than 40 percent of predicted value; FEV-1/FVC of less than 40 
percent; DLCO (SB) of less than 40-percent predicted value; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by Echo or cardiac 
catheterization); episode(s) of acute respiratory failure; or 
the requirement of outpatient oxygen therapy.  Id.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  See 71 Fed. Reg. 
52,457-52,460 (Sept. 6, 2006).  VA added provisions that 
clarify the use of PFTs in evaluating respiratory conditions.  
A new paragraph entitled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" was added to 
38 C.F.R. § 4.96.  See 38 C.F.R. § 4.96(d) (2007).  In 
particular, the paragraph notes that if a DLCO (SB) test is 
not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO (SB) 
test would not be useful or valid in a particular case.  
Also, if a maximum exercise capacity test is not of record, 
the adjudicator should evaluate the Veteran's disability 
based on alternative criteria.  Also if the FEV-1 and the FVC 
are both greater than 100 percent, a compensable evaluation 
based on a decreased FEV-1/FVC ratio should not be assigned.

The Board notes that the effective date of the above 
amendment to 38 C.F.R. § 4.96 is October 6, 2006.  
Furthermore, the provisions of the amendment are noted to be 
applicable to all applications for benefits received by VA on 
or after the effective date of the amendment, October 6, 
2006.  As the Veteran's claim for a higher rating for  
bronchitis was filed in January 2006, consideration of the 
amended version of 38 C.F.R. § 4.96 is not warranted.  The 
Board will thus consider the version of 
38 C.F.R. § 4.96 in effect prior to the amendment.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's bronchitis more closely 
approximates the criteria for the current 30 percent rating.  
38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated between 
2005 and 2006 show that the Veteran was treated 
intermittently for complaints of shortness of breath, 
decreased exercise tolerance, and chronic cough.  However, it 
was also noted the Veteran was a heavy smoker and was 
repeatedly advised to quit smoking for cessation of the 
symptoms.  

In December 2005, the Veteran presented for emergency 
treatment at a private health care facility.  He presented 
with complaints of shortness of breath, wheezing, and 
coughing.  He was diagnosed with acute exacerbation of 
chronic bronchitis.  Chest x-rays, however, showed chronic 
obstructive pulmonary disease (COPD).  There was no evidence 
of cardiac disease.  The Veteran was admitted to a general 
medical bed.  

Hospital records show the Veteran smoked a pack and a half of 
cigarettes per day.  A consultation revealed that smoking 
cessation was strongly encouraged.  The Veteran was 
discharged with medication and home oxygen therapy.  The 
Board notes that home oxygen was discontinued less than one 
month later in January 2006. 

Also in December 2005, shortly after his discharge from the 
hospital, the Veteran was seen on follow-up with the private 
physician who had examined him as an in-patient in December 
2005.  The Veteran's current diagnoses were as follows: 
status post, acute chronic bronchitis; bilateral pulmonary 
infiltrates, presumed pneumonia; and COPD.  She indicated 
that the Veteran had significantly reduced his cigarette 
smoking, but she advised him that he needed to stop smoking 
altogether.  

In March 2006, the Veteran was afforded a PFT.  The attending 
physician noted that the results showed FEV1 was 79 percent 
predicted and FEV1/FVC was 69 percent predicted.  DLCO was 
not measured.  Spirometry was found to be consistent with 
mild obstruction.

Thereafter, in March 2006, the Veteran was sent a letter by 
VA informing him that recent breathing tests showed evidence 
of emphysema.  The physician indicated that this was why the 
Veteran got tired with exercising.  He advised the Veteran to 
quit smoking.  

In March 2006, the Veteran presented for another follow-up 
with the private physician who initially evaluated him in 
December 2005.  In the consultation note, the physician 
indicated that the Veteran asked why he continued to have 
shortness of breath and persistent cough.  In reply, the 
physician told the Veteran that he had COPD directly from his 
cigarette smoking.  She reiterated that she "explained to 
him still in some detail" that he had the persistent cough 
and shortness of breath because he continued to smoke.  

The Veteran underwent a VA examination in November 2006.  The 
Veteran described weekly asthmatic attacks, cough with 
purulent sputum, and shortness of breath at rest.  He further 
indicated that he had respiratory infections five times per 
year, one episode of respiratory failure in December 2005, 
outpatient oxygen therapy, and anti-inflammatory and steroid 
therapy.  He reported daily bronchodilator use.  Examination 
of the lungs revealed decreased breath sounds bilaterally.  
Chest x-rays showed emphysematous lung disease.  PFT test 
results showed FEV1 of 56 percent predicted before 
bronchodilator and 60 percent after bronchodilator.  FEV1/FVC 
was 74 percent predicted and DLCO was not recorded.  

Based on the results of the examination, the VA examiner 
noted that the diagnosis of bronchitis should be changed to 
COPD due to subjective complaints of shortness of breath and 
objectively demonstrated lung disease.  The examiner 
concluded that as a result of COPD, the Veteran had chronic 
respiratory failure caused by smoking.  In an addendum, the 
VA examiner stated that the chest X-ray showing mild 
cardiomegaly was not significant; he also stated that the 
current COPD was not a progression of the previously 
diagnosed bronchitis.

Following the VA examination, medical evidence next shows 
that the Veteran presented in March 2008 at VA for emergency 
admission.  On admission he was "yelling for oxygen" due to 
shortness of breath.  It was noted, however, that the 
Veteran's dysnpea was subjective, because he had no further 
complaints after the nose cannula were hooked up, even though 
the oxygen was turned off.

Further, VA in-patient treatment in March 2008 shows that the 
Veteran was diagnosed with a recent exacerbation of COPD 
worsened by rectal sheath hematoma.  The discharge summary 
revealed that the Veteran had COPD exacerbation and cough.  
He was advised to use oxygen at night due to "severe lung 
disease."  It was also noted that he was an active smoker 
with an 80 pack year history and that the last PFT showed 
FEV1 of 79 percent predicted.

In support of his present claim, the Veteran submitted 
numerous statements.  He additionally presented testimony 
before the RO in September 2006 and the Board in April 2009.  
As noted at the outset, the Veteran has endorsed symptoms to 
include,  violent coughing spells, shortness of breath due to 
any activity, and oxygen therapy.  

A March 2009 PFT showed that FEVI was 75 percent predicted 
and FEV1/FVC was 69 percent predicted.  DLCO was 26.2 
mL/mmHg/min.

The Board notes the Veteran submitted an April 2009 statement 
from Dr. KCG indicating the Veteran had torn cartilage in his 
chest wall in March 2008 that resulted from severe coughing 
from bronchitis flare-up; however, hospitalization records 
dated in March 2008 indicate otherwise.  These records show 
that what was thought to be a possible rib fracture on 
computerized tomography, was actually a rectus sheath 
hematoma as a result of injury to the epigastric area while 
moving a car the week earlier.  

Based upon a careful review of the evidence, as noted, during 
the period of the rating appeal, the Board finds that the 
service-connected bronchitis does not warrant an evaluation 
in excess of the currently assigned 30 percent.  First, and 
most importantly, the Veteran's current symptomatology is 
overwhelmingly shown to be due to COPD, for which he is not 
presently service-connected.  

Although the Board is generally precluded from 
differentiating between symptomatology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
the November 2006 VA examiner in the present case 
specifically indicated that the Veteran's current COPD was 
not a progression of the previously diagnosed bronchitis.  
See Mittleider v. West, 11 Vet. App.181, 182 (1988) (per 
curiam)(citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)).

The November 2006 VA examiner's opinion is uncontroverted as 
there is no evidence to the contrary.  In fact, the Veteran's 
private treating physician in March 2006 wrote an extensive 
treatment note in which she emphasized that the Veteran's 
current symptoms were due to his COPD caused by smoking.  The 
Veteran's treating VA primary care physician also expressed a 
similar opinion in March 2006.  Finally, the more recent 
medical evidence, consisting of March 2008 VA in-patient 
treatment notes, show no indication of symptomatology related 
to the service-connected bronchitis.  Rather, the Veteran was 
diagnosed with COPD exacerbation.  

In any event, the criteria for the next higher, 60 percent, 
evaluation are not satisfied.  See 38 C.F.R. § 4.97, DC 6600.  
In fact, the PFTs in 2006 and 2009 showed results well above 
the criteria required to warrant a 60 percent evaluation.  To 
the extent the March 2008 VA in-patient treatment notes show 
outpatient treatment oxygen therapy, the Veteran testified at 
his April 2009 Board hearing that this was only for the first 
90 days following his discharge from hospitalization.  

For these reasons, the Veteran's claim must be denied.  In 
making this determination the Board has carefully considered 
the Veteran's lay assertions.  The Veteran, as a layperson, 
is competent to report on his symptomatology and the Board 
recognizes that the Veteran feels himself entitled to a 
higher disability rating.  Nonetheless, the criteria for an 
increased evaluation are not met even giving full credence to 
his assertions.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 30 
percent disability rating which has been assigned.  See Hart, 
21 Vet. App. at 505.  Should his disability change in the 
future he may request a higher rating. 

As a final matter, the Board recognizes that in a September 
2006 statement the Veteran indicated that he was "not fit to 
work [his] normal job."  According to the United States 
Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 
Vet. App. 447 (2009), a claim for a TDIU is not a 
freestanding claim; rather, it is a claim for an increased 
rating (a total rating based on individual unemployability 
(TDIU)) for the underlying disability(ies).  Here, however, 
the Board does not find that the Veteran has raised a TDIU 
claim.  Although SSA records show the Veteran was receiving 
disability compensation, it was for the non-service connected 
COPD.  The Veteran has not indicated that he is seeking a 
total disability rating.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  Accordingly, the 
issue of a TDIU is not before the Board.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Although the Veteran has been unemployed and has 
been hospitalized, the medical evidence, as discussed above, 
shows that his unemployability and hospitalizations are due 
to the non-service connected COPD.  Therefore, the Board is 
not required to remand the Veteran's claim for consideration 
of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Although the Board has considered the applicability of the 
benefit-of-the-doubt doctrine in the present matter, the 
preponderance of the evidence is against the 
claim and that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
service-connected bronchitis is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


